DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on May 04, 2021.
Claims 2, 4-6, 13, 27-28, and 32-33 have been canceled and claims 1, 29-31, and 34-36 are pending (claim 1 is independent).
The rejection under 35 USC 112 in the previous Office Action dated January 19, 2021 has been withdrawn in view of Applicant's amendments and arguments. (Applicant’s remarks filed on May 04, 2021, page 6)
Claims 1, 29-31, and 34-36 have been examined and are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail. ... "Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The best available prior art is the combination of Brumfield et al. (hereinafter Brumfield), US Patent Number 7389258 B2 (Generally disclosing a system and method for trading and 
With respect to claims 1, 29-31, and 34-36:
The combination of Brumfield in view of Tanpoco and Badenhorst teaches the trade orders using a user interface in general but does not teach a user interface as a graphical user interface which allows a user to control trade order messages and further it does not really disclose at the user interface aspect.
Further, the missing claimed elements from the combination of Brumfield in view of Tanpoco and Badenhorst are not found in reasonable number of references. Yet, even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in Brumfield in view of Tanpoco and Badenhorst because a graphical 
For these reasons, independent claim 1 is deemed to be allowable over the prior art of record and claims 29-31 and 34-36 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/YONGSIK PARK/Examiner, Art Unit 3695
July 7, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/9/2021